337 F.2d 859
TIME, INCORPORATED, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 126.
Docket 29069.
United States Court of Appeals Second Circuit.
Argued October 28, 1964.
Decided November 13, 1964.

Appeal from a dismissal by the United States District Court for the Southern District of New York, Richard H. Levet, Judge, of taxpayer's action to recover a part of the interest assessed on its income tax deficiency for 1944.
George G. Tyler, New York City (David G. Ormsby and Cravath, Swaine & Moore, New York City, on the brief), for plaintiff-appellant.
Arthur S. Olick, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty. for Southern District of New York and Laurence Vogel, Asst. U. S. Atty., New York City, and Harry Marselli, Department of Justice, Washington, D. C., on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and HAYS and MARSHALL, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the District Court for the Southern District of New York for the reasons stated in Judge Levet's opinion, reported at 226 F. Supp. 680 (1964).